Case: 12-60084     Document: 00511931657         Page: 1     Date Filed: 07/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2012
                                     No. 12-60084
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MELVIN B. SYKES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:06-CR-36-1


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Melvin B. Sykes appeals the 12-month sentence he received following the
revocation of his supervised release, urging that it is unreasonable and greater
than necessary to achieve the purposes of 18 U.S.C. § 3553(a). Because he did
not object to the reasonableness of his sentence at the time it was imposed,
review is for plain error only. See United States v. Dunigan, 555 F.3d 501, 506
(5th Cir. 2009). Thus, Sykes must show a forfeited error that is clear or obvious
and that affected his substantial rights. See Puckett v. United States, 556 U.S.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60084    Document: 00511931657      Page: 2   Date Filed: 07/24/2012

                                  No. 12-60084

129, 135 (2009). This court has discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of the proceedings.
See id.
      Sykes urges that his sentence is too severe because his supervised release
violations were predominantly for marijuana use not coupled with any new law
violations. He contends that a sentence at the low end of the guidelines range
was warranted, particularly given that his violations followed the loss of his job
and move to a stressful living situation. Sykes also argues that the court should
have considered his need for education to find skilled employment.
      These arguments fail to overcome the presumption of reasonableness
attached to Sykes’ within guidelines sentence.            See United States v.
Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008); see also United States v.
Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). The district court considered Sykes’
arguments, as well as his criminal history and history of violations. Other than
to simply reassert arguments considered by the district court, Sykes has not
shown that the court failed to give proper weight to his arguments or to any
particular § 3553(a) factor. Instead, his appellate argument is essentially an
attempt to have this court reweigh the § 3553(a) factors, which we will not do.
See Gall v. United States, 552 U.S. 38, 51 (2007); see also United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Sykes’ disagreement
with the district court’s assessment of a proper sentence does not establish that
the district court committed error, plain or otherwise. See Puckett, 556 U.S. at
135. Accordingly, the district court’s judgment is AFFIRMED.




                                        2